Citation Nr: 0428311	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  03-25 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for headaches.

2.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the cervical spine.

3.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the thoracic spine.

4.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the lumbar spine.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from May 1987 to March 
2002.  This case comes before the Board of Veterans Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Chicago, Illinois (RO).  

The issues on appeal are being remanded to the RO via the 
Appeals Management Center in Washington, DC.


REMAND

During the pendency of this appeal, regulatory changes 
amended the rating criteria for diagnosing and evaluating 
diseases and injuries of the spine.  See 68 Fed. Reg. 51454-
51458 (2003).  This amendment was effective on September 26, 
2003.  Id.  The veteran has not been provided the new rating 
criteria.  

Additionally, the veteran testified at his video conference 
hearing with the Board in September 2004 that his service-
connected headaches, arthritis of the cervical spine, and 
arthritis of the lumbar spine have increased in severity 
since the most recent VA examination in December 2002.

Finally, the Board notes that although the veteran testified 
in September that he has received VA treatment for his 
service-connected disabilities at VA clinics in Marion and 
Evansvlle since VA examination in December 2002, the records 
of this recent treatment are not currently on file.  



Based on the above, this case is being remanded for the 
following actions:  

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should request that the veteran 
provide the names, addresses, and dates of 
treatment of all health care providers, both 
VA and private, who have treated him for his 
service-connected headaches or spinal 
arthritis since December 2002, to include his 
treatment at VA facilities in Marion, 
Illinois and Evansville, Indiana.  After 
securing the necessary authorization, the RO 
should attempt to obtain copies of any 
pertinent treatment records identified by the 
veteran that have not been previously 
secured.  If VA is unsuccessful in obtaining 
any medical records identified by the 
veteran, it should inform the veteran of this 
and request her to provide copies of the 
outstanding medical records.

3.  Thereafter, the RO should schedule 
the veteran for a VA examination by an 
examiner with appropriate expertise to 
determine the current severity of his 
service-connected arthritis of the 
cervical, thoracic, and lumbar spine.  
The VA claims folder, including a copy of 
this Remand, must be made available to 
and reviewed by the examiner.  All 
indicated tests and studies, including x-
rays, consultations, and range of motion 
testing of the spine, expressed in 
degrees, with standard ranges provided 
for comparison purposes, should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
examiner must describe all symptomatology 
due to the veteran's service-connected 
cervical, thoracic, and lumbar spine 
disabilities, to include any weakness, 
fatigability, incoordination, or flare-
ups.  The examiner must provide an 
opinion on the impact of the service-
connected disabilities on the veteran's 
ability to work.  The rationale for each 
opinion expressed should also be 
provided.  The report prepared should be 
typed.

4.  The RO should also schedule the 
veteran for a VA examination by an 
examiner with appropriate expertise to 
determine the current severity of his 
service-connected headaches.  The VA 
claims folder, including a copy of this 
Remand, must be made available to and 
reviewed by the examiner.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.  The examiner must 
describe all symptomatology due to the 
veteran's service-connected headaches.  
The examiner must provide an opinion on 
the impact of the service-connected 
headaches on the veteran's ability to 
work.  The rationale for each opinion 
expressed should also be provided.  The 
report prepared should be typed.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the above noted examinations and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  after the above have been completed, the 
RO should readjudicate the increased rating 
claims on appeal, taking into consideration 
any and all evidence that has been added to 
the record since its last adjudicative 
action, as well as the recent changes to the 
schedular criteria involving the spine.  If 
any of the benefits sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case, which 
should include the new spine rating criteria, 
all relevant diagnostic codes, and the 
relevance of 38 C.F.R. § 3.321(b)(1) (2003).  
The veteran should then be given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).



